Title: From John Adams to William Plumer, 13 June 1812
From: Adams, John
To: Plumer, William



Dear Sir.
Quincy June 13th. 1812

In the first place, permit me to congratulate you on your Election to the first Magistracy of New Hampshire.
In the second place to rejoice with you, that each Branch of your Government harmonizes with you in political Sentiments.
In the third that your State is likely to cooperate with the national Government. For though We may not perfectly approve all the measures of Congress or Administration, yet, as we believe them to be well intended, we should not resist them, at least by force and with intemperance, as disunion in these times and Circumstances would be pernicious.
In the fourth to thank you, for your Speech to the Legislature on the 6th. of this month, which I have read with pleasure. I hope you will send a Copy of it to your Friend in the North, who will be glad to receive it, and will exult in your Election. As I am disappointed in my hopes of his return this Season, your Correspondence will find him at St. Petersburg with as much certainty as ever.
It is to be regretted, that so many of the Sons of our good old Mother-Massachusetts, whom I love with a fillial Affection, should be disposed to be contumacious. Yet I cannot but think they have cause to be aggrived, on account of the Restrictions on their Commerce, and especially for the obstinate refusal of all reasonable preparations for maritime Operations and defence. Let us hope however for better measures in a Short time and endeavour to promote them. As my aged and Respected Friend Mr. Langdon declines the Election as V.P. I hope Mr Gerrys very long and faithful Services, his great Sacrifices and long Sufferings will not be neglected. No Man has better qualifications or Superiour Merits. I am, Sir, with much esteem and respect, your Friend and humble / Servant

John Adams
